DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.	Applicant’s election without traverse of Group I
 H1H29089P: HCVR/LCVR = SEQ ID NOs: 2/10; HCDR1-3 and LCDR1-3 = SEQ ID NOs: 4-6-8-12-14-16;
H1H29100P: HCVR/LCVR = SEQ ID NOs: 34/42; HCDR1-3 and LCDR1-3 = SEQ ID NOs: 36-38-40-44-46-48;
H1H29127P: HCVR/LCVR = SEQ ID NOs: 2/10114/122; HCDR1-3 and LCDR1-3 = SEQ ID NOs: 116-118-120-124-126-128;
H1H29147P2: HCVR/LCVR = SEQ ID NOs: 226/218; HCDR1-3 and LCDR1-3 = SEQ ID NOs: 228-230-232-220-222-224; and
H1H29187P2: HCVR/LCVR = SEQ ID NOs: 290/218; HCDR1-3 and LCDR1-3 = SEQ ID NOs: 292-294-296-220-222-224
 in the reply filed on June 17, 2022 is acknowledged.
Claims 16, 17-19 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2022.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 8, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 1-11, 16 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses that an antigen-binding protein that (i) specifically binds to the same epitope on Plasmodium falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein; or  ii) competes for binding to PfRHS5 polypeptide with a reference antigen-binding protein wherein the reference antigen-binding protein comprises: (a) a heavy chain immunoglobulin that comprises CDR-H1, CDR-H2 and CDR-H3 of a heavy chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 2, 18, 34, 50, 66, 82, 98, 114, 130, 146, 162, 178, 194, 210, 226, 234, 242, 250, 258, 266, 274, 282, 290, 298, 314, 322, 330, 338, 346 or 354: and/or (b) a light chain immunoglobulin that comprises CDR-L1, CDR-L2 and CDR-L3 of a light chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218 or 306.

 
However, the claims broadly encompass any molecule, e.g. peptides comprising natural and/or modified amino acids that permit them to specifically bind to the same unidentified epitope on Plasmodium falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein. The present claims attempt to claim every molecule or binding agent capable of specifically binding to the same unidentified epitope on Plasmodium falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein. However, the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few exemplary monoclonal antibody.  In contrast, Applicant’s discloses several specific antibodies, including claims that fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of binding agents defined by their desired binding to the same epitope on Plasmodium falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein.
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  See also Goel et al., J. of Immunol. 2004, 173 (12) 7358-7367; Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response. Teaching three antibodies that bind to the same 12-mer epitope/antigen but have substantial diversity in the CDRs. http://www.jimmunol.org/content/173/12/7358 

Given the well-known high level of polymorphism of binding agents and antibodies, the skilled artisan would not have been in possession of the vast repertoire of binding agents and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every binding agent that binds the same unidentified epitope on Plasmodium falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Regarding claim 23, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections – Improper Markush Grouping
6.	Claims 1-11, 16 and 20-24 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the heavy and light chain immunoglobulins is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative species do not share a common use and a substantial structural feature essential to that use.  Thus the claims fail the two prong test.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4, 7-8 and 16 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Mcwhirter et al., ( WO 2013138712 published Sept. 2013).
The claims are drawn to an antigen-binding protein that (i) specifically binds to the same epitope on Plasmodium Falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein; or (ii) competes for binding to PfRHS5 polypeptide with a reference antigen-binding protein wherein the reference antigen-binding protein comprises: (a) a heavy chain immunoglobulin that comprises CDR-H1, CDR-H2 and CDR-H3 of a heavy chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 2, 18, 34, 50, 66, 82, 98, 114, 130, 146, 162, 178, 194, 210, 226, 234, 242, 250, 258, 266, 274, 282, 290, 298, 314, 322, 330, 338, 346 or 354: and/or (b) alight chain immunoglobulin that comprises CDR-L1, CDR-L2 and CDR-L3 of a light chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218 or 306.
Mcwhirter et al., disclose Example 4. Identification of Histidine Residues in Antigen-specific Human Light Chains.  Mice bearing an engineered human germline light chain locus (ULC mice) were bred with mice that contain a replacement of the endogenous mouse heavy chain variable gene locus with the human heavy chain variable gene locus [para. 864].   The VELOCIMMUNE® mouse, Regeneron Pharmaceuticals, Inc.) contained a single rearranged human germline light chain region is challenged with an antigen of interest and antibodies comprising a universal light chain (e.g., VK1-39J 5) are isolated and sequenced. Amino acid sequences of selected light chains (A-K) from antigen-specific human antibodies generated in a common VK1-39JK5 light chain mouse were aligned [para 864].  The complete variable domain amino acid sequence is set forth in SEQ ID NO:404 [para 865].  Therefore, the instant claims are disclosed and rejected.

BAT59955
ID   BAT59955 standard; protein; 108 AA.
AC   BAT59955;
XX
DT   07-NOV-2013  (first entry)
XX
DE   Human kappa-39-derived light chain variable region, SEQ ID 404.
KW   antibody; antibody engineering; light chain variable region;
KW   transgenic animal.
XX
OS   Homo sapiens.
CC PN   WO2013138712-A1.
CC PD   19-SEP-2013.
CC PF   15-MAR-2013; 2013WO-US032036.
XX
PR   16-MAR-2012; 2012US-0611950P.
PR   16-MAR-2012; 2012US-0612126P.
PR   20-MAR-2012; 2012US-0613352P.
PR   13-DEC-2012; 2012US-0736930P.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Mcwhirter J,  Macdonald L,  Martin JH,  Murphy AJ;
XX
DR   WPI; 2013-N47253/65.
XX
CC PT   Genetically modified non-human animal to make antibody variable domains 
CC PT   comprises in its germline immunoglobulin locus having 
CC PT   substitution/insertion of non-histidine codons with histidine codon not 
CC PT   encoded by wild-type germline gene segment.
XX
CC PS   Example 4; SEQ ID NO 404; 277pp; English.
XX
CC   The present invention relates to a novel genetically modified non-human 
CC   animal comprising in its germline an immunoglobulin locus containing a 
CC   substitution or an insertion in an immunoglobulin variable locus of at 
CC   least one non-histidine codon with a histidine codon, where the histidine
CC   codon is not encoded by a corresponding wild-type germline gene segment. 
CC   Also described are: (1) a genetically modified non-human animal, 
CC   comprising at least a portion of a human unrearranged immunoglobulin 
CC   heavy chain variable region (unrearranged V, D, J segments) operably 
CC   linked to a constant region gene sequence; (2) a genetically modified non
CC   -human animal, comprising in its germline at least one insertion, or at 
CC   least one substitution, of a non-histidine codon for a histidine codon at
CC   an immunoglobulin heavy chain locus; (3) a genetically modified non-human
CC   animal that expresses immunoglobulin light and heavy chains that 
CC   comprises histidines encoded by substitutions and/or insertions in 
CC   germline immunoglobulin sequences of the non-human animal; and (4) a 
CC   method for producing a non-human animal that makes antibody variable 
CC   domains with histidines encoded by germline histidine codons. The 
CC   genetically modified non-human animal which is a mammal preferably a 
CC   rodent selected from mouse, rat and hamster, is useful for making 
CC   antibody variable domains with histidines encoded by germline histidine 
CC   codons. The genetically modified non-human animals express 
CC   immunoglobulins that exhibit pH sensitivity in antigen binding; and are 
CC   capable of expressing an antigen-binding protein. The present sequence is
CC   a human kappa-39-derived light chain variable region, where the gene 
CC   segment histidine codon in CDR regions exhibit pH sensitivity in antigen 
CC   binding.
XX
SQ   Sequence 108 AA;

Query Match             100.0%;  Score 553;  DB 20;  Length 108; Best Local Similarity   100.0%;   Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPITFGQGTRLEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPPITFGQGTRLEIK 108





Claim Rejections - 35 USC § 102
8.	Claims 1-4, 7-11, and 20-24 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Chen et al., ( WO 2012061882 published May 2012; priority to Nov. 2010).
The claims are drawn to an antigen-binding protein that (i) specifically binds to the same epitope on Plasmodium Falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein; or (ii) competes for binding to PfRHS5 polypeptide with a reference antigen-binding protein wherein the reference antigen-binding protein comprises: (a) a heavy chain immunoglobulin that comprises CDR-H1, CDR-H2 and CDR-H3 of a heavy chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 2, 18, 34, 50, 66, 82, 98, 114, 130, 146, 162, 178, 194, 210, 226, 234, 242, 250, 258, 266, 274, 282, 290, 298, 314, 322, 330, 338, 346 or 354: and/or (b) alight chain immunoglobulin that comprises CDR-L1, CDR-L2 and CDR-L3 of a light chain immunoglobulin that comprises the amino acid sequence set forth in SEQ ID NO: 10, 26, 42, 58, 74, 90, 106, 122, 138, 154, 170, 186, 202, 218 or 306.
Chen et al., disclose  polypeptides from Plasmodium and polynucleotides encoding the polypeptides. The invention further relates to compositions comprising the polypeptides and their use in the treatment and prevention of malaria [abstract]. The method further comprises isolating said polypeptide. In another aspect, the present invention provides a substantially purified antibody that specifically binds a polypeptide of the inventio [summary]. The method of treating or preventing malaria in a subject, the method comprising administering to the subject a composition of the invention, including an antibody or polypeptide of the invention [summary].  Figure 2(B) Gel-filtration chromatography of pfRh5 incubated with pfRh5 antibody on a Superdex 200 column. Samples collected (# indicates fraction number) were separated by SDS- PAGE. * indicates IgG heavy and light chains; Arrow indicates pfRh5.
Figure 4 disclose  Immunoprecipitation of culture supernatants f with monoclonal anti-pfRh5 antibody coupled to Mini-bead {Brief Description of the Figure]. Figure 4. Reciprocal immunoprecipitation confirm pfRh5 and pfRip form a complex; thereby teaching claim 11. Figure 7. PfRip is a peripheral membrane protein and carries its complex partner pfRh5 onto the surface of merozoites. Detection of pfRipHA immnoprecipitated with anti-pfRh5-Mini-bead indicating that pfRip was specifically co- immunoprecipitated with pfRh5 as seen in Example 3; thereby teaching claim 9.
Figure 12 shows antibodies against a combination of antigens inhibit invasion of P. falciparum into human red blood cells in vitro.  SEQ ID NO:18-34 show pfRH5 antigenic fragments.  This teaches claim 8.  Compositions comprising the polypeptide, including antigenic fragments, defined herein. In one embodiment, the composition is an immunogenic composition [Compositions and Administration]. An immunogenic composition includes a suitable carrier, such as an adjuvant. The immunogenic compositions and vaccines according to the invention may be further supplemented by the addition of other recombinant or purified antigens. The composition of the invention comprises an Rh polypeptide or antigenic fragment thereof. As would be known to the person skilled in the art, Rh polypeptides belong to the family of reticulocyte binding-like proteins in Plasmodium spp. that are important for invasion of erythrocytes by merozoites. In Plasmodium falciparum, the Rh polypeptide family includes pfRh, pfRh5 (e.g., PlasmoDB PFD1 145c; Genbank accession XP 001351544) [Compositions and Administration]. Chen et al., teach intramuscular injection [Compositions and Administration]; thereby teaching the composition comprising the antigen-binding protein within an injection device or vessel (claim 24). The composition may further comprise an antimalarial that is useful for the treatment of Plasmodial infection. Preferred antimalarials for use in the compositions include the chloroquine phosphate, proguanil, doxycycline, mefloquine, clindamycin, quinine sulphate, quinine dihydrochloride, and sulfadoxine  [Compositions and Administration]; thereby teaching claims 20- 23. Example 10 shows Inhibition of . falciparum invasion of human red blood cells, thereby teaching claim 10. 
Since the Patent Office does not have the facilities for examining and comparing applicants’ antigen-binding protein with the antigen-binding protein of the prior art reference; specific binding to the same epitope on Plasmodium Falciparum reticulocyte binding protein homologue 5 (PfRH5) polypeptide as a reference antigen-binding protein; or competing binding; the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed peptide of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Therefore, the instant claims are disclosed and rejected.

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bustamanate et al., (Vaccine. 2013 Jan 2;31(2):373-9.) teach Vaccines targeting erythrocyte invasion - an essential step for both parasite development and malaria pathogenesis - have faced the particular challenge of genetic diversity.  Antibodies raised against the 3D7 variant of PfRH5 were able to inhibit nine different P. falciparum strains, which between them included all of the five most common PfRH5 SNPs in this dataset, with no evidence for strain-specific immunity. We conclude that protein-based PfRH5 vaccines are an urgent priority for human efficacy trials.

Douglas et al., (Cell Host Microbe. 2015 Jan 14; 17(1): 130–139.) teach  anti-PfRH5 antibody concentration and in vitro parasite-neutralizing activity, supporting the use of this in vitro assay to predict the in vivo efficacy of future vaccine candidates. These data suggest that PfRH5-based vaccines have potential to achieve strain-transcending efficacy in humans.

Arathoon et al., ( 20020062010 published May 2002) a method of preparing heteromultimeric polypeptides such as bispecific antibodies, bispecific immunoadhesins and antibody-immunoadhesin chimeras. The invention also relates to the heteromultimers prepared using the method. Generally, the method provides a multispecific antibody having a common light chain associated with each heteromeric polypeptide having an antibody binding domain. Additionally the method further involves introducing into the multispecific antibody a specific and complementary interaction at the interface of a first polypeptide and the interface of a second polypeptide, so as to promote heteromultimer formation and hinder homomultimer formation; and/or a free thiol-containing residue at the interface of a first polypeptide and a corresponding free thiol-containing residue in the interface of a second polypeptide, such that a non-naturally occurring disulfide bond is formed between the first and second polypeptide. The method allows for the enhanced formation of the desired heteromultimer relative to undesired heteromultimers and homomultimers.

Conclusion
10.	 No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645